DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 10, the claim refer to the “first passivation layer,” in line 5. There is insufficient antecedent basis for this limitation in the claims.
In reference to claims 11 and 12, the claims are indefinite due to their dependence on indefinite claim 10, and further refer to the “first passivation layer,” in line 6 and line 6, respectively. There is insufficient antecedent basis for this limitation in the claims.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamura et al. (US 2005/0116629).
In reference to claim 1, Takamura et al. (US 2005/0116629), hereafter “Takamura,” discloses an electroluminescent display device, with reference to Figure 11 comprising: 
a substrate having a first sub pixel and a second sub pixel; 
an auxiliary layer 3 provided on the substrate, wherein the auxiliary layer includes a first auxiliary layer configured to surround a periphery of the first sub pixel, and a second auxiliary layer configured to surround a periphery of the second sub pixel, paragraph 49; 
a first electrode 2 provided in each of the first sub pixel and the second sub pixel: 
an emission layer 5 provided on the first electrode: and 
a second electrode 6 provided on the emission layer, paragraph 36, 
wherein the first electrode provided in the first sub pixel is connected with the first auxiliary layer, and the first electrode provided in the second sub pixel is connected with the second auxiliary layer, paragraph 37.



Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teraguchi et al. (US 2015/0221893).
In reference to claim 13, Teraguchi et al. (US 2015/0221893), hereafter “Teraguchi,” discloses an electroluminescent display device, with reference to Figure 1, comprising: 
a substrate provided with a plurality of sub pixels including a first sub pixel 20R and a second sub pixel 20G, paragraph 73;
 an overcoat layer including a first overcoat layer 15 provided in the first sub pixel on the substrate, a second overcoat layer 15 provided in the second sub pixel on the substrate, and a third overcoat layer 24 provided in the boundary area between the first sub pixel and the second sub pixel on the substrate, paragraph 111; 
a first electrode 21 provided on the overcoat layer and provided in each of the first sub pixel and the second sub pixel; 
an emission layer provided on the first electrode 22; and 
a second electrode 23 provided on the emission layer, paragraph 112,
wherein the first overcoat layer, the second overcoat layer, and the third overcoat layer are not connected with each other and are spaced apart from each other, Figures 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura et al. (US 2005/0116629) in view of Lee (US 2014/0014913).
In reference to claim 8, Takamura does not disclose the first sub pixel is provided with a driving thin film transistor comprising a gate electrode, a source electrode, and a drain electrode, the first auxiliary layer is connected with the source electrode or drain electrode, and the first electrode provided in the first sub pixel is electrically connected with the source electrode or drain electrode through the first auxiliary layer.
Lee (US 2014/0014913) discloses a display device including teaching a first sub pixel, in Figure 4, is provided with a driving thin film transistor TR2 comprising a gate electrode, a source electrode, and a drain electrode, a first auxiliary layer 115 is connected with the source electrode or drain electrode 216a, and the first electrode 114 provided in the first sub pixel is electrically connected with the source electrode or drain electrode through the first auxiliary layer, paragraph 46. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first sub pixel to be provided with a driving thin film transistor comprising a gate electrode, a source electrode, and a drain electrode, the first auxiliary layer to be connected with the source electrode or drain electrode, and the first electrode provided in the first sub pixel to be electrically connected with the source electrode or drain electrode through the first auxiliary layer. One would have been motivated to do so in order to form an active matrix display, paragraph 51 of Takamura.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura et al. (US 2005/0116629) in view of Shin et al. (US 9,142,780).
In reference to claim 9, Takamura does not disclose the first sub pixel is provided with a driving thin film transistor comprising a gate electrode, a source electrode, and a drain electrode, the first auxiliary layer is not connected with the source electrode and the drain electrode, and the first electrode provided in the first sub pixel is electrically connected with the source electrode or drain electrode through a contact hole.
Shin et al. (US 9,142,780) discloses a display device including teaching a first sub pixel, in Figure 2, is provided with a driving thin film transistor 20 comprising a gate electrode, a source electrode, and a drain electrode, a first auxiliary layer 1702 is not connected with the source electrode and the drain electrode, and the first electrode 710 provided in the first sub pixel is electrically connected with the source electrode or drain electrode through a contact hole, col. 9 lines 46-65. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first sub pixel to be provided with a driving thin film transistor comprising a gate electrode, a source electrode, and a drain electrode, the first auxiliary layer not connected with the source electrode and the drain electrode, and the first electrode provided in the first sub pixel is electrically connected with the source electrode or drain electrode through a contact hole. One would have been motivated to do so in order to form an active matrix display, paragraph 51 of Takamura.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura et al. (US 2005/0116629) in view of Carollo et al. (US 2017/0227777).
In reference to claim 20, Takamura does not disclose a lens array, and a receiving case for accommodating the lens array therein.
Carollo et al. (US 2017/0227777) discloses a display apparatus including teaching a lens array, and a receiving case for accommodating the lens array therein, paragraphs 52 and 53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a lens array, and a receiving case for accommodating the lens array therein. One would have been motivated to do so in order include the display in a head mounted display (HMD).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Teraguchi et al. (US 2015/0221893) in view of Kim et al. (US 2018/0006258).
In reference to claim 14, Teraguchi discloses the third overcoat layer is provided in a mesh shape and is provided in the boundary area between each of the plurality of sub pixels, Figure 1 and paragraph 73.
Teraguchi does not disclose the first overcoat layer is provided in a shape corresponding to a shape of the first sub pixel, the second overcoat layer is provided in a shape corresponding to a shape of the second sub pixel.
Kim et al. (US 2018/0006258) discloses a display device including teaching ant overcoat layer, 270 in Figures 4 and 5, is provided in a shape corresponding to a shape of the sub pixel, paragraph 81. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first overcoat layer to be provided in a shape corresponding to a shape of the first sub pixel and the second overcoat layer to be provided in a shape corresponding to a shape of the second sub pixel. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one shape for antoher.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Teraguchi et al. (US 2015/0221893) in view of Inoue et al. (US 2012/0095226).
	In reference to claim 19, Teraguchi discloses the emission layer, 22 in Figure 1, is continuously provided in the area between the first sub pixel and the second sub pixel as well as the first sub pixel and the second sub pixel, paragraph 112.
Teraguchi does not disclose the emission layer includes a first stack configured to emit first colored light, a second stack configured to emit second colored light, and a charge generation layer provided between the first stack and the second stack.
Inoue et al. (US 2012/0095226) discloses a display device including teaching an emission layer includes a first stack configured to emit first colored light, a second stack configured to emit second colored light, and a charge generation layer provided between the first stack and the second stack, paragraphs 200-204, and 215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the emission layer to include a first stack configured to emit first colored light, a second stack configured to emit second colored light, and a charge generation layer provided between the first stack and the second stack. One would have been motivated to do so in order to emit white light while suppressing an increase in drive voltage, paragraphs 200 and 211.



Allowable Subject Matter
Claims 2-7, 10-12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a first overcoat layer provided between the first auxiliary layer and the first electrode provided in the first sub pixel: a second overcoat layer provided between the second auxiliary layer and the first electrode provided in the second sub pixel, and a third overcoat layer provided between the first overcoat layer and the second overcoat layer. wherein the first overcoat layer, the second overcoat layer, and the third overcoat layer are spaced apart from each other, and are not connected with each other; in combination with the other recited limitations in the respective claims and their base claims.
Claims 3-7 depend on claim 2 and would be allowable in combination with the other recited limitations in the respective base claims. 
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a first opening area provided between the first overcoat layer and the third overcoat layer; a second opening area provided between the second overcoat layer and the third overcoat layer; a first undercut area which is in communication with the first opening area and is provided below one end of the third overcoat layer; and a second undercut area which is in communication with the second opening area and is provided below the other end of the third overcoat layer, wherein the first electrode provided in the first sub pixel extends to the first undercut area via the first opening area along upper and lateral surfaces of the first overcoat layer, and the first electrode provided in the second sub pixel extends to the second undercut area via the second opening area along upper and lateral surfaces of the second overcoat layer; in combination with the other recited limitations in the respective claims and their base claims.
Claims 16 and 17 depend on claim 15 and would be allowable in combination with the other recited limitations in the respective base claims. 
Claim 18 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising a first passivation layer which is provided below the first overcoat layer and is configured to have a relatively small width in comparison to the first overcoat layer, a second passivation layer which is provided below the second overcoat layer and is configured to have a relatively small width in comparison to the second overcoat layer, and a third passivation layer which is provided below the third overcoat layer and is configured to have a relatively small width in comparison to the third overcoat layer, wherein the first passivation layer, the second passivation layer, and the third passivation layer are not connected with each other and are spaced from each other; in combination with the other recited limitations in the respective claims and their base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897